Citation Nr: 0033859	
Decision Date: 12/28/00    Archive Date: 01/03/01

DOCKET NO.  99-09 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD). 

2.  Entitlement to service connection for a duodenal ulcer.

3.  Entitlement to service connection for gastrointestinal 
disorders.

4.  Entitlement to service connection for hearing loss.

5.  Entitlement to service connection for tinnitus.

6.  Entitlement to service connection for vertigo.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Associate Counsel


INTRODUCTION

The appellant had active duty service from October 1964 to 
October 1967. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1998 rating decision by the 
Fort Harrison, Montana, Regional Office of the Department of 
Veterans Affairs (VA).  A notice of disagreement (NOD) was 
received in February 1999, the RO issued a statement of the 
case (SOC) in March 1999, and a substantive appeal (SA) was 
received in May 1999.  The claims file was subsequently 
transferred to the Cheyenne, Wyoming, Regional Office (RO). 


REMAND

The veteran contends that he currently suffers from PTSD, a 
duodenal ulcer, gastrointestinal disorders, hearing loss, 
tinnitus, and vertigo, and that these disabilities were 
incurred in or aggravated as a result of service.  Some of 
these issues have been denied as not well-grounded under 38 
U.S.C.A. § 5107(a) (West 1991). 

However, there has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of VA with respect 
to the duty to assist, and supercedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
___ (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Although the claims file includes VA hospital discharge 
summaries, VA treatment records, and private medical records, 
it does not appear that the veteran has been afforded 
comprehensive VA examinations for the disabilities in 
question.  The Veterans Claims Assistance of Act of 2000 
provides that VA shall provide an examination or medical 
opinion when necessary to make a decision on the claim.  An 
examination or opinion is necessary if the evidence of 
record, including lay statements of the veteran-claimant, 
contains competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability, and indicates that the disability or symptoms may 
be associated with the veteran-claimant's active service, and 
the record otherwise does not contain sufficient medical 
evidence for a decision on the claim.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, ___ (2000) (to be codified as amended at 
38 U.S.C. § 5103).  

Further with regard to the veteran's PTSD claim, the Board 
notes that in the course of developing the veteran's PTSD 
claim, the U.S. Armed Services Center for Research of Unit 
Records (USASCRUR) was contacted.  In a September 1997 
letter, USASCRUR recommended further actions to obtain more 
specific information.  In view of the need for additional 
development and review due to the legislative changes, 
further action with regard to verification of the claimed 
stressors is also appropriate.   

Accordingly, this case is REMANDED for the following actions:

1.  The RO should review the claims file 
and take any necessary action to ensure 
that all assistance to the veteran 
provisions of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, § 3(a), 114 Stat. 2096, ___ (2000) 
(to be codified as amended at 38 U.S.C. 
§ 5103A) have been accomplished.  

2.  The RO should contact the veteran and 
request additional information regarding 
the claimed stressors, including more 
specific information regarding the names 
and dates of those killed or wounded, the 
type of aircraft and exact dates of 
crashes resulting in damaged or destroyed 
aircraft, the circumstances of his duties 
as a substitute door gunner and an honor 
guard at Ft. Bragg, etc.  The RO should 
also contact the NPRC and request 
additional records as specified in the 
September 1997 letter from USASCRUR, to 
include morning reports.  After receipt 
of any additional information from the 
veteran and/or NPRC, the RO should again 
request USASCRUR to verify the claimed 
stressors. 

3.  The veteran should be afforded 
special VA examinations with regard to 
the ulcer, gastrointestinal, hearing 
loss, tinnitus and vertigo claims to 
ascertain the nature and etiology of such 
disabilities.  It is imperative that the 
claims file be made available to and be 
reviewed by the examiners in connection 
with the examinations, and all indicated 
special studies and tests should be 
accomplished.  As to any of the claimed 
disorders which are found to be present, 
the appropriate examiner should offer an 
opinion as to the relationship, if any, 
to the veteran's military service. 

4.  If a claimed stressor is verified, 
then the veteran should be afforded a VA 
psychiatric examination, and the details 
of the verified stressor(s) should be 
furnished to the examiner.  It is 
imperative that the claims file be made 
available to and be reviewed by the 
examiner in connection with the 
examination.  After reviewing the claims 
file and examining the veteran, the 
examiner should report all psychiatric 
disorders which can be medically 
diagnosed.  If a diagnosis of PTSD is 
made, the examiner should expressly 
report whether or not the PTSD is related 
to the verified stressor(s).  

5.  After undertaking any additional 
development deemed necessary, the RO 
should review the expanded record and 
determine if the benefits sought can be 
granted under all applicable laws, 
regulations, and judicial decisions.  The 
veteran and his representative should 
then be furnished an appropriate 
supplemental statement of the case 
addressing all issues which remain 
denied.  After they are afforded an 
opportunity to respond, the case should 
be returned to the Board for appellate 
review. 

The purpose of this remand is to ensure compliance with the 
Veterans Claims Assistance Act of 2000.  The Board does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  The veteran and his 
representative have the right to submit additional evidence 
and argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


		
	ALAN S. PEEVY
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



